Willson, Judge.
When the defendant was first called upon to account for his possession of the stolen animal, which was when he proposed to sell the same to Nelson Bonner, he stated that he had bought it from one Baker, and his defense upon the trial was that he did so purchase it. On the trial he proved such purchase by two witnesses. To convict the defendant, the State relied upon circumstantial evidence alone, and mainly upon the circumstance of the defendant’s possession of the animal recently after it had been stolen. The defendant’s counsel requested a special charge to be given to the jury to the effect that if the defendant, when his right to the animal was first called in question, gave a natural, reasonable and satisfactory explanation of his possession thereof, it then devolved upon the State to prove the falsity of such explanation. This charge the court refused, and the defendant excepted. We think the court erred in refusing to thus instruct the jury. The proposition embraced in the requested instruction is unquestionably the law, and clearly applicable, we think, to the facts of this case. (Windham v. The State, 19 Texas Ct. App., 413; Shultz v. The State, 20 Texas Ct. App., 315.)
We have considered other errors assigned and argued by counsel for defendant, but in our judgment the only material error in the conviction is the one above mentioned, and for that error the judgment is reversed and the cause is remanded.

Reversed and remanded.